Exhibit Press Release FOR IMMEDIATE RELEASE LABOPHARM RECEIVES NOTICE FROM NASDAQ REGARDING MINIMUM BID PRICE REQUIREMENT LAVAL, Quebec (December 31, 2010)  Labopharm Inc. (TSX: DDS; NASDAQ: DDSS) today announced that on December 29, 2010 it received notice from the Listings Qualifications Department of The Nasdaq Stock Market (Nasdaq) that the closing bid price of the Company's common shares was below the minimum requirement of US$1.00 per share for 30 consecutive business days and the Company was therefore not in compliance with Nasdaq Listing Rules. The notification has no impact at this time on the listing of Labopharm's common shares on The Nasdaq Capital Market and Labopharms common shares will continue to trade on The Nasdaq Capital Market under the symbol DDSS. The notification also has no impact on the listing of the Companys common shares on the Toronto Stock Exchange and the Companys common shares will continue to trade on the Toronto Stock Exchange under the symbol DDS. Labopharm has been provided a period of 180 calendar days, or until June 27, 2011, to regain compliance with the minimum closing bid price requirement.
